Title: From Thomas Jefferson to Anthony Garvey, 7 August 1786
From: Jefferson, Thomas
To: Garvey, Anthony



Sir
Paris Aug. 7. 1786.

Some time in the month of June I sent by one of the vessels which pass between this place and Rouen a box containing the model of a house made in plaister. This box was directed to the Governor of Virginia, to your care at Rouen, and to the care of Mr. Limousin at Havre. Mr. Limosin writes me word it is not come to his hands.

Fearing it may be stopped at Rouen, without your having notice of it, I take the liberty of asking your enquiries after it, and to send it on to Mr. Limosin, by water, and under the strictest charge to the porters to handle it gently, lest it should be broke.
A mercantile house in Lisbon has sent me some wines to the address of Messrs. Achards freres at Rouen, which are arrived at Rouen. I expect to forward herewith an order to the Douane to suffer them to pass free of duty. I do not know that there will be any difficulty in procuring them to be forwarded, but if there should, any assistance which you will be so good as to give will oblige Sir Your very humble servant,

Th: Jefferson

